Citation Nr: 0727129	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-35 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected tinnitus, including based on clear and 
unmistakable error in a prior rating decision that failed to 
award separate compensable ratings for tinnitus in each ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The appellant is a veteran who had active duty service from 
August 1977 to December 1986, from February 1991 to December 
1991, from March 1996 to September 1996, and from May 1997 to 
September 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that declined to grant separate 10 percent ratings 
for service-connected tinnitus, currently rated as 10 percent 
disabling.  The veteran appealed, asserting that he should be 
assigned separate and compensable schedular evaluations for 
tinnitus in each ear since the original date of service 
connection in 1997.  

In a March 2003 decision, the June 2004 statement of the case 
and the August 2004 supplemental statement of the case, the 
RO phrased the issue as evaluation of tinnitus, but also 
discussed whether the prior decision which granted a 10 
percent rating was clearly and unmistakably erroneous (CUE).  
The RO appears to have included language and regulations 
pertinent both to an increased rating claim and a CUE claim 
in its analysis.  The Board points out; however, that given 
the Court's decision in Smith (discussed infra), and the fact 
that the RO denied the claim as a matter of law, that the 
outcome of the case would be the same no matter how the issue 
was phrased.  

In February 2005, the veteran withdrew his request for a 
Board hearing.  


FINDINGS OF FACT

1.  On July 1, 1998, the RO issued a rating decision that 
granted service connection for tinnitus and assigned a 10 
percent disability rating, effective from September 30, 1997; 
the veteran did not appeal that decision, and it became 
final.


2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

3.  The veteran has failed to establish any kind of error of 
fact or law in the July 1998 rating decision which, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable mind could not differ, that 
the result would have been manifestly different but for the 
error.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

2.  Clear and unmistakable error in the July 1998 rating 
decision has not been established.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Initially, the Board notes that the VCAA is not applicable to 
claims alleging CUE.  The United States Court of Appeals for 
Veterans Claims (Court) has determined that an assertion of 
CUE is not a conventional claim.  Instead, a CUE claimant is 
collaterally attacking a previous, final decision.  Given the 
nature of a claim to revise an earlier, final RO decision 
based upon CUE, no notification as to additional evidentiary 
development of the record is at issue, since, as discussed 
below, the evaluation of such a claim is based upon the 
record as it was constituted at the time of the decision as 
to which revision is sought.  Moreover, the Court has held 
that "as a matter of law, the VCAA is inapplicable to CUE 
claims."  Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) 
(en banc); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to interpretation of law).

An individual whose VA claim is denied by an RO has one year 
in which to initiate an appeal to the Board by filing a 
notice of disagreement.  If no appeal is filed, the decision 
is final, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).  A final 
decision may, however, be reversed or amended where evidence 
establishes that it was the product of clear and unmistakable 
error.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.105(a) (2006).  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  Id.

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, as 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the following three-prong test is used: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (a simple disagreement as to how the 
facts were weighed or evaluated will not suffice) or the law 
in effect at that time was incorrectly applied; (2) the error 
must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Russell v. Principi, 3 Vet. App. 310, 313- 
4 (1992).

Service connection for tinnitus was initially established by 
a July 1, 1998, RO rating decision.  In that decision, the RO 
assigned a 10 percent disability evaluation, effective from 
September 30, 1997, under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  The record reflects the veteran was notified of that 
decision in August 1998 and did not submit a notice of 
disagreement as to the prior determination.  Therefore, the 
July 1998 rating decision is final.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

In March 2003, the veteran's representative raised a claim 
for separate ratings for tinnitus of each ear, stating that 
Diagnostic Code 6260 required separate 10 percent ratings for 
each ear.  The representative then stated, "Please institute 
a corrected rating decision with effective date the same as 
the original grant."

The veteran maintains in essence that the Rating Schedule in 
effect at the time of the 1998 rating decision did not 
mandate a combined evaluation for tinnitus affecting both 
ears, and that Diagnostic Code 6260 allows for a 10 percent 
evaluation for each ear.  In a March 2003 rating action, the 
RO denied the veteran's claim, noting that, under Diagnostic 
Code 6260, there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear; as a 
consequence, it was found that there was no clear and 
unmistakable error in the July 1998 rating decision.  The 
veteran appealed that decision to the Board.

Under Diagnostic Code 6260, in effect prior to June 10, 1999, 
a maximum 10 percent rating was assigned for tinnitus that 
was persistent as a symptom of head injury, concussion, or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  Although the law is clear that a determination that 
there was CUE in a previous decision must be made based upon 
the record and law that existed at the time of the prior 
adjudication, the Board notes that the rating criteria for 
tinnitus have been amended twice.  From June 10, 1999, to 
June 12, 2003, Diagnostic Code 6260 provided that, if 
tinnitus is shown to be recurrent, a maximum 10 percent 
evaluation is warranted.  As of June 13, 2003, Diagnostic 
Code 6260 provides that a 10 percent evaluation is warranted 
for tinnitus which is recurrent.  Note 2 states that a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear or both ears, or in the 
head.  See also VAOPGCPREC 2-2003 (May 22, 2003).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.

Based upon the foregoing, the veteran's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 
6260.  As such, the Board finds that clear and unmistakable 
error in the July 1998 rating decision has not been 
established.  Essentially, the veteran has failed to 
establish any kind of error of fact or law in that rating 
decision, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Therefore, the veteran's claim 
must be denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected tinnitus, including based on clear and 
unmistakable error in a prior rating decision that failed to 
award separate compensable ratings for tinnitus in each ear 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


